UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
at CHATTANOOGA

IN THE MATTER or ma sEARCH oF.-
USPS Mail Parcel identified

133/tracking a 9505 5131 7959 9010 2623 40 ' case No.; l-. 19-»»5» 6
addressed to:

LACEE HUNTER

234 PIKE st APT 406

ATHENS, TN 37303
AFFIDAVIT

I, Jedidiah Hutchison, being duly sworn, hereby depose and say:

l. . l am a Postal Inspector with the U-nited`States Postal-lnspection Service. l have
been employed in this capacity since 2010. I am currently assigned to the United States Postal
Inspection Service Office in Chattanooga, Tennessee. l am responsible for investigating crimes
involving the United States Postal Selvice (“USPS”), its employees, and its customers These
crimes include but are not limited to employee assaults, mail fraud, mail thett, identity theft, and
prohibited mailings including child pornography and illegal narcotics.

2. l am a Law Enforcement Ot`t`tcer under the authority of Title 18, United States
Code, Section 3061. As such, l am authorized to make arrests with or without warrants for offenses
made in my presence or when I have reasonable grounds to believe the person has committed or
is committing a felony against the United States. l am also authorized under this statute to carry
firearms and make seizures of property as provided by iaw.

3. From my training and experience, l know that the United States Postal Service is
frequently used to transport illegal narcotics to areas throughout the United States. I am also aware
that the United States Postal Service is used to send the proceeds relating to narcotics distribution

back to the narcotics source of supply. I also know that the reason drug traffickers use the United

1
Case 1:19-mj-00006-CHS Document 2 Filed 01/15/19 Page 1 'of 8 Page|D #: 2

States Mail to ship controlled substances and their proceeds is because of the speed and protection
afforded the United States Mail.

4. Title 21, United States Code, Section 841 makes it an offense for any person to
manufacture, distribute, or possess with intent to manufacture or distribute, a controlled substancel
Title 2], United States Code, Section 843(b) makes it an offense for any person knowingly or
intentionally to use any communication facility in committing or in causing to facilitate the
commission of any act or acts constituting a felony under any provisions of Subchapter I or
Subchapter il of the Drug Abuse Prevention and Control Act. Title 21, United States Code, Sectlon
846 makes it an offense to conspire to commit an offense set out inn Title 21. Under Title 18 United
States Code, Section 1342 makes it illegal to receive mail matter or packages addressed to fictitious
names while carrying on unlawful business.

5. To combat the distribution of illegal narcotics and their proceeds, certain
investigative techniques are utilized by Postai Inspectors. What follows is not meant to set forth
all exhaustive investigative knowledge of this case or investigative techniques used, but only
those facts necessary in order to establish probable cause.

RELEVANT FACTS
6. On January 14, 2019 Postal Inspection Service (USPIS) removed a US Mail

package from the Athens, TN Post Office addressed as follows:

FROM: TO:

JACOB PONCE LACEE HUNTER
9324 LOS ANGELES ST 234 PIKE ST APT 406
BELLFLOWER, CA 90706 ATHENS, TN 37303

2
Case 1:19-mj-00006-CHS Document 2 Filed 01/15/19 Page 2 of 8 Page|D #: 3

6. The package is coming from a known source area of narcotics in California.

7. l have examined USPS records for packages delivered to the target address of 234
Pike St Apt 406, in Athens TN. I noticed a pattern of deliveries consistent with narcotics
trafficking Out of twelve known parcels sent to this address during the past year, seven of them
have been from the same area of California.

8. The packages are sent at regular intervals from this area of California, that is, they
have been sent on 9;‘10,'2018, lUl9/2018, 10f30f2018, llfS!ZOlS, 11129/2018, l2i’6!2018, and
1f10f2019. lt is common practice for narcotics traffickers to receive shipments in regular
intervals from their narcotics source of supply.

9. Out of the seven known packages, sender names listed include “Juan Ponce”,

"`J olin Ponce”, “David Ponce”, and “Jacob Ponce” with the return address of either 9324 Los
Angeles St, or 9515 Rosecrans Ave in Bellilower, CA 90706. All of the packages have similar-
looking handwriting lt is common practice for narcotics traffickers to use fictitious andfor
multiple sender names in order to conceal the true identity of the narcotics source.

lO. l researched the return address of 9324 Los Angeles St in Bellflower, CA and
discovered that although Juan and John Ponce are both associated this address based on Law
Enforcement database l have viewed video surveillance of the sender who resembles a different
individual known to law enforcement who resides close to the return address. Although it used
to be quite common for narcotics traffickers to use fictitious return addresses, it has become
more common for them to use known addresses of associates without their knowledge

l l. On January 15, 2019, l met with K-9 Drug Detector Dog Unit Officer Tiinmons
and his K-9 “Burt”. K-9 Burt conducted exterior examinations of the above parcel along with

three (3) other parcels of similar appearance l was present when the parcels were presented to K-

3
Case 1:19-mj-00006-CHS Document 2 Filed 01/15/19 Page 3 of 8 Page|D #: 4

9 Burt by his handler,- Officer Timmons. Ofiicer Timmons informed me that K-9 Burt
demonstrated a positive alert and indication on the package bearing the above address (i.e., the
target package that is the object of this search warrant application).

12. l have been advised of the qualifications of the K-9 handler and his narcotics
detector canine. K-9 Burt is trained to detect the odor of illegal narcotics including but not limited
to inarijuana, cocaine, heroin, ecstasy and methamphetamine K-9 Burt and Ofticer Timrnons are
certified by the United States Police Canine Association and employed by the Chattanooga Police
Department. For approximately l.5 yea rs, K-9 Burt and Officer Timmons have completed training
including K-9 drug detection techniques, handling and handler-dog communication and have had
no alerts on vehicles that were notjustified by narcotics either inside the vehicle or admittance of
recent narcotics activity inside the vehicle. .

13. Based on the facts set forth in this affidavit, l believe there is probable cause to
believe that the above mentioned parcel contains controlled substances, cti:rency, paraphernalia,
or other evidence that relates to trafficking of controlled Substancesi in violation of Title 21 , United
States Code, Sections 84l(a)(l) (distribution and possession with intent to distribute a controlled
substance) and 843(b) (unlawful use of a communication facility, including the U.S. Mails, to

facilitate the distribution of a controlled substance).

4
Case 1:19-mj-00006-CHS Document 2 Filed 01/15/19 Page 4 of 8 Page|D #: 5

14. The subject parcel has been maintained unopened in my custody pending

application for a search warrant.

FURTHER AFFIANT SAYETH NOT.

'\

_._---

 

/edidiah mchison
Postal lnspector
United States Postal inspection Service

Sub ° ed and sworn to before me this 15th day ofJanuary, 2019

   

'UNITED STATES MAGISTRATE JUDGE

5
Case 1:19-mj-00006-CHS Document 2 Filed 01/15/19 Page 5 of 8 Page|D #: 6

UNITED STATES DISTRICT COURT
` EASTERN DISTRICT OF TENNESSEE
at CHATTANOOGA

IN THE MATTER OF TI-lE SEARCl-I OF:
USPS Mail Parcel identified
by tracking # 9505 5131 7959 9010 2623 40 Case No.: ].'/‘f`- MJ' '~ §

addressed to:
LACEE l-IUNTE.R
234 PIKE ST APT 406
ATHENS, TN 37303
ATTACHMENT A

DESCRIPTION OF THE. PROPE'RTY TO BE SEARCHED
USPS Mail Parce_l identified by tracking # 9505 513] 7959 9010 2623 40 addressed to:
LACEE HUNTE.R 234 PIKE ST APT 406, ATHENS, Fl`N 3?303

that is now in the custody of the United States Postal lnspection Service in Chattanooga,
Tennessee.

Case 1:19-mj-00006-CHS Document 2 Filed 01/15/19 Page 6 of 8 Page|D #: 7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE
at CHATTANOOGA

IN THE MATTER OF THE SEARCH OF:
USPS Mail Parcel identified
by tracking # 9505 5131 7959 9010 2623 40 Case No.: [.'/?-,»U ’-- @

addressed to:
LACEE HUNTER
234 PIKE ST APT 406
ATHENS, TN 37303
ATTACHMENT B

LIST OF lTEMS AUTHORIZED TO BE SEARCI-IF.D FOR AND SEIZED PURSUANT 'l`O
SEARCH WARRANT

l. One US Mail Parcel described above;

2. Books, photographs, records, receipts, notes, ledgers and other papers which-show the
transportation, ordering, purchase, distribution, possession, sale or manufacture of
controlled substances;

3. Address and!or telephone books and papers reflecting names, addresses, and/or telephone
numbers, written or typed by hand as opposed to printed commercially;

4. Letters, records, computerized and electronic records, receipts, bank statements and
records, money drafts, letters of credit, wire transfers, safe deposit box keys, money order
and cashier’s check receipts, passbooks, bank checks, and other items that reflect the
expenditure, obtaining, secreting, transfer or concealment of drug proceeds;

5. United States currency, precious metals, jewelry, and financial instruments, including,
but not limited to, stocks and bonds, notes-and other documents showing an accumulation
of assets, wealth, or money to the extent that these items are found in such quantity,

substance and/or quality as to permit a reasonable inference that such items are proceeds

of drug trafficking;

Case 1:19-mj-00006-CHS Document 2 Filed 01/15/19 Page 7 of 8 Page|D #: 8

6. Controlled substances, material and paraphernalia for manufacturing, packaging, cutting,
weighing, and distributing controlled substances, but not limited to scales, baggies, and
packing material;

7. lndicia of occupancy, residency, and!or ownership of the premises described above and
other real property, including but not limited to deeds, utility and telephone bills,
canceled envelopes, and keys;

8. Papers, tickets, notes schedules, receipts and other documents relating to travel to and
from drug source areas and drug distribution areas:,

9. Any and all other material evidence of violations of 21 U.S.C. §§ 841, 843, and 846,
which include attempt and possession with intent to distribute and distribution of

controlled substances and importation of a controlled substance from a foreign country.

Case 1:19-mj-00006-CHS Document 2 Filed 01/15/19 Page 8 of 8 Page|D #: 9

